Citation Nr: 1525227	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-35 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left knee disability. 

3.  Whether new and material evidence has been received to reopen a claim of service connection for a skin disability, claimed as psoriasis.

4.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.

5.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1967 to September 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from: a June 2011 rating decision by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral hearing loss and declined to reopen a claim of service connection for a skin disability; a November 2013 rating decision by the Huntington, West Virginia RO, which granted service connection for PTSD, rated 30 percent; and a February 2014 rating decision by the Columbia, South Carolina RO, which denied service connection for a left knee disability and declined to reopen a claim of service connection for a right knee disability.  The case is now in the jurisdiction of the Huntington, West Virginia RO.  With respect to the claim of service connection for bilateral hearing loss and whether new and material evidence has been received to reopen a claim of service connection for a skin disability, a videoconference hearing was held before the undersigned in June 2014.  A transcript of the hearing is associated with the record.  

Additional VA treatment records have been associated with the Veteran's electronic record since the issuance of the last SSOC with respect to the hearing loss and skin disability claims, unaccompanied by an opinion and without a waiver of agency of original jurisdiction (AOJ) initial consideration.  As the hearing loss issue is being remanded, the AOJ will have opportunity to review the records pertaining to such claim in the first instance.  Regarding the skin disability, the Board finds that the evidence added to the record is cumulative and, therefore does not require referral to the AOJ for initial consideration.  The Veteran's history of psoriasis is not in dispute.

The issues of service connection for bilateral hearing loss and a left knee disability, entitlement to a rating in excess of 30 percent for PTSD, and whether new and material evidence has been received to reopen a claim of service connection for a right knee disability are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed July 2008 rating decision denied the Veteran service connection for a skin disability based essentially on a finding that such disability was not related to his military service.

2.  Evidence received since the July 2008 decision does not tend to show that the Veteran's skin disability is causally related to his military service; does not relate to an unestablished fact necessary to substantiate the claim for service connection for a skin disability; and does not raise a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the claim of service connection for a skin disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

Regarding the petition to reopen a claim of service connection for a skin disability, the Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A December 2010 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It provided Kent-compliant notice and also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice was less than adequate.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the June 2014 hearing, the undersigned discussed the evidence that was lacking to reopen the claim (i.e., evidence of a nexus between the Veteran's currently diagnosed psoriasis and his service) and identified evidence that could be secured.  The Veteran was assisted at the hearing by his representative.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there has been compliance with 38 C.F.R. 
§ 3.103(c)(2), in accordance with Bryant.

The Veteran's service treatment records (STRs) and postservice treatment records have been secured.  The duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

Generally, an unappealed rating decision is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003). 

The requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the language of 38 C.F.R. § 3.156(a) creates a low threshold, and the phrase "raises a reasonable possibility of substantiating the claim" is viewed as "enabling rather than precluding reopening."  Id. at 121.

To establish service connection for a disability there must be evidence of: (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran's original claim of service connection for a skin disability was denied by a July 2008 rating decision based essentially on findings that although he had a current diagnosis of psoriasis, the psoriasis was not shown to have been manifested in, or related to, his service.  The Veteran did not appeal the denial, and additional pertinent evidence was not received within the year following.  Consequently, the July 2008 decision is final.  38 U.S.C.A. § 7105.
Evidence of record at the time of the July 2008 rating decision included the Veteran's STRs, which did not show complaints or treatment of psoriasis or a skin disability during service or at separation; VA treatment records noting a history of psoriasis; and a March 2008 VA Agent Orange examination which noted that the Veteran reported having psoriasis since 1969, but that he was not being treated by a dermatologist, and that at the time of the examination, he presented with psoriatic plaques on his elbows and rear scalp. 

Evidence received since the July 2008 rating decision includes updated VA treatment records noting the Veteran's history of psoriasis and his June 2014 hearing testimony.  At the June 2014 Board hearing, the Veteran reported that he had not been given any skin diagnosis other than psoriasis, but that he was going to attempt to obtain a private medical opinion linking his psoriasis to his service.  No additional evidence has been received.

As the Veteran's claim of service connection for a skin disability was previously denied based essentially on findings that such disability was not manifested in, or shown to be related to, his service, for evidence to be new and material in the matter it would have to relate to these unestablished facts, i.e., it would have to tend to show that psoriasis was manifested in, or is otherwise etiologically related to, his service.  None of the newly submitted evidence positively addresses such unestablished facts.  The updated VA treatment records show only a past medical history of psoriasis and ongoing treatment for psoriasis, and in no way relate the psoriasis to the Veteran's service.

No evidence added to the record since July 2008 provides new information that relates positively to an unestablished fact necessary to substantiate the Veteran's claim of service connection of a skin disability; no additional evidence received tends to relate his psoriasis to service, or raises a reasonable possibility of substantiating the claim.  Therefore, the additional evidence received since the July 2008 rating decision is not new and material, and the claim of service connection for a skin disability, to specifically include the psoriasis diagnosed, may not be reopened.

ORDER

The appeal seeking to reopen a claim of service connection for a skin disability is denied.


REMAND

On March 2011 audiology examination on behalf of VA by The Hearing Center, the examiner opined that the Veteran's current bilateral hearing loss was not caused by or the result of military noise exposure "based upon Separation Testing showing normal hearing in both ears."  At the June 2014 Board hearing, the undersigned noted that under governing caselaw, the absence of a hearing loss in service is not fatal to a claim of service connection for hearing loss (see Hensley v. Brown, 5 Vet. App. 155, 159 (1993)) and that another examination to secure an adequate medical advisory opinion is necessary.

After the June 2014 videoconference hearing before the undersigned, and following the July 2014 issuance of a statement of the case (SOC) addressing claims of service connection for a left knee disability and whether new and material evidence had been received to reopen a claim of service connection for a right knee disability, the Veteran submitted a timely VA Form 9 (substantive appeal) in which he requested a videoconference hearing before the Board on these matters.  Following another July 2014 SOC addressing the rating for PTSD, the Veteran filed another timely VA Form 9 requesting a videoconference hearing before the Board on those matters.  Such hearing has not been scheduled.  Under 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) .  Since the AOJ schedules videoconference hearings, a remand for the purpose is warranted.

Accordingly, the case is REMANDED for the following:

1. The AOJ should arrange for an audiological evaluation of the Veteran to determine the etiology of his current hearing loss disability.  The Veteran's record must be reviewed by the examiner in conjunction with the examination (and the examiner should note that it is conceded that the Veteran's combat service exposed him to substantial noise trauma and that he has reported he was exposed to less significant postservice occupational noise as an upholsterer and to some postservice recreational noise from using lawnmowers, weed trimmers, and hunting).  Based on review of the record and examination of the Veteran, the examiner should provide an opinion identifying the likely etiology for the Veteran's hearing loss disability, and specifically whether it is at least as likely as not (a 50% or better probability) that it is related to his service/exposure to combat noise trauma therein. 

The examiner must explain the rationale for the opinion in detail.  If the examiner concludes that the hearing loss is unrelated to service/noise trauma therein, the explanation of rationale should identify the etiology for the hearing loss considered more likely, and explain why that is so. 

2.  The AOJ should also schedule the Veteran for a videoconference hearing before the Board to address the issues of service connection for a left knee disability, whether new and material evidence has been received to reopen a claim of service connection for a right knee disability, and regarding the initial rating assigned for PTSD.  Thereafter, these matters should be processed in accordance with established appellant practices.  

3.  The AOJ should then review the record and readjudicate the claim of service connection for hearing loss.  If it remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


